[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Floyd, Slip Opinion No. 2020-Ohio-956.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2020-OHIO-956
              THE STATE OF OHIO, APPELLANT, v. FLOYD, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Floyd, Slip Opinion No. 2020-Ohio-956.]
Appeal dismissed as moot.
   (No. 2019-0141―Submitted February 25, 2020―Decided March 17, 2020.)
               APPEAL from the Court of Appeals for Hamilton County,
            Nos. C-170607, C-170608, and C-170609, 2018-Ohio-5107.
                                    _________________
        {¶ 1} This cause is dismissed as moot.
        KENNEDY, FISCHER, DEWINE, and DONNELLY, JJ., concur.
        O’CONNOR, C.J., and FRENCH and STEWART, JJ., dissent and would decide
the case on its merits.
                                    _________________
        Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M.
Heenan, Assistant Prosecuting Attorney, for appellant state of Ohio (Hamilton
County).
                                SUPREME COURT OF OHIO




       Paula Boggs Muething, Cincinnati City Solicitor, William T. Horsley,
Interim City Prosecutor, and Jonathon Vogt, Appellate Director, for appellant state
of Ohio (city of Cincinnati).
       Raymond T. Faller, Hamilton County Public Defender, and Sarah E.
Nelson, Assistant Public Defender, for appellee, Elizabeth Floyd.
                                 _________________




                                          2